Citation Nr: 0413434	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  02-15 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
multiple sclerosis.  

2.  Entitlement to service connection for multiple sclerosis.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from July 1958 
to February 1963.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Sr. Petersburg, Florida.  

In December 2003, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  

An issue in this appeal is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington DC.  VA will 
notify you if further action is required on your part.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  In July 1979, the RO denied service connection for 
multiple sclerosis, and so informed the veteran in August 
1979.  The veteran did not timely disagree with the denial.  

3.  Evidence received since the July 1979 denial that denied 
service connection for multiple sclerosis includes evidence 
that is relevant and probative, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSIONS OF LAW

1.  The July 1979 rating decision that denied service 
connection for multiple sclerosis in final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).  

2.  Evidence submitted since the July 1979 rating decision is 
new and material and the claim of entitlement to service 
connection for multiple sclerosis is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, the VA promulgated 
regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  The Act and implementing regulations 
include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2003).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  

In the present case, regarding the issue of whether new and 
material evidence had been received to reopen the veteran's 
claim, a substantially complete application was received on 
November 16, 2000.  Thereafter, in a rating decision dated in 
May 2001, that issue was denied.  Notice under VCAA was sent 
to the veteran in February 2001, prior to the initial RO 
denial.  However, that notice concerned entitlement to 
service connection and not reopening previously denied 
claims.  However due to the favorable decision of the Board 
on that decision, the Board finds that the passage of VCAA 
and its implementing regulations does not prevent the Board 
from rendering a decision on the claim on appeal as to the 
new and material issue.  

The Board is aware that the regulation pertaining to the 
definition of new and material has been amended. 38 C.F.R. § 
3.156(a) (2003); however, the revised regulation is only 
applicable to claims filed on or after August 29, 2001.  
Since the claim on appeal was filed prior to that date, the 
Board will decide the claim under the prior version of the 
regulation.

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at present does not pose risk of 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384 394 (1993). The claim is ready to be considered on the 
merits.

The veteran's initial claim for entitlement to service 
connection for multiple sclerosis was denied in a July 1979 
rating decision.  Although he was given written notification 
of the denial in August 1979, the veteran did not timely 
disagree, and therefore, the rating decision became final.  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened.  Jackson v. 
Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001.  Thus, it 
must first be determined whether the veteran has submitted 
new and material evidence since the most recent adverse final 
decision. 

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1) (West 2002).  If a NOD is not filed within one year of 
notice of the decision, the RO's determination becomes final.  
See 38 U.S.C.A. § 7105(c).  Once a RO decision becomes final, 
absent submission of new and material evidence, the claim may 
not be reopened or readjudicated by VA.  See 38 U.S.C.A. 
§ 5108.  If new and material evidence is presented or secured 
with regard to a claim that was disallowed, the VA Secretary 
must reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.102, 3.156, 20.1105.

In this case, as there is a prior unappealed rating decision, 
the claim may not be reopened and allowed unless new and 
material evidence is presented.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104(a).  In November 2000, the veteran sought 
to reopen his claim, and this appeal ensued.  Consequently, 
the evidence that must be considered in determining whether 
there is a basis for reopening these claims is that evidence 
added to the record since the July 1979 rating decision, the 
last disposition in which the veteran's claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), using a three-step 
analysis.  The first step requires that the evidence be 
"new" and not of record when the last final decision 
denying the claim was made.  See Struck v. Brown, 9 Vet. App. 
145, 151 (1996).  In other words, the evidence cannot be 
cumulative or redundant.  See 38 C.F.R. § 3.156(a).  The 
second step requires determining whether the newly presented 
evidence "bears directly and substantially upon the matter 
under consideration." The final step in the analysis is 
whether the evidence "is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  See Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998) (citing 38 C.F.R. § 3.156(a)).  This does not mean that 
the evidence warrants a revision of the prior determination.  
It is intended to ensure that the Board has all potentially 
relevant evidence before it.  See Hodge at 1363 (citing 
"Adjudication; Pensions, Compensation, Dependency: New and 
Material Evidence; Standard Definition," 55 Fed. Reg. At 
52274 (1990)).  The credibility of the new evidence is to be 
presumed for the purpose of determining whether new and 
material evidence has been submitted to reopen a claim.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If all of 
the tests are satisfied, the claim must be reopened.  

Evidence considered at the time of the July 1979 rating 
decision consisted of the veteran's service medical records 
which showed that in July 1959, he was treated for infectious 
mononucleosis after developing weakness, drowsiness, aching 
muscles and headaches.  He complained of swollen lymph glands 
in the cervical area, confusion and blurred vision.  On VA 
examination in June 1979, multiple sclerosis was diagnosed.  
Private medical records showed treatment in1976 and 1977 for 
cerebral lesion, cause undetermined.  Multiple sclerosis was 
noted to be shown on CT scan documented in a January 1979 
letter from one private examiner to another.  Upon 
consideration of this evidence, the RO denied service 
connection.  

Evidence received since the July 1979 rating decision 
includes private medical records dated beginning in 1979 
showing diagnoses of multiple sclerosis, VA outpatient 
treatment records dated beginning in 2001, an August 2001 VA 
examination report, medical articles from the Internet, 
hearing testimony and statements from private examiners. 

The Board finds that while some of the newly submitted 
evidence is cumulative or redundant, the VA examination 
report of August 2001 which offered an opinion regarding the 
etiology of the veteran's multiple sclerosis and the private 
medical opinions which also offered an opinion regarding the 
etiology of the veteran's disability are new and material to 
the veteran's claim.  In interpreting 38 C.F.R. § 3.156(a), 
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court") has stated that it was 
not clear to what extent this regulation "addresses the 
final ratings decision rather than emphasizes the importance 
of ensuring that the evidentiary record is complete before a 
ratings decision is made."  Hodge at 1363.  The VA examiner 
found that there was no relationship between the veteran's 
service and his current disability, and the private examiners 
opined that there was a relationship between the veteran's 
inservice complaints and service.  

The Board finds that this evidence is new and material 
evidence since it is so significant that it must be 
considered in order to fairly decide the merits of the 
claims.  Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  Thus, 
the Board concludes that new and material evidence has been 
submitted in support of the appellant's attempt to reopen his 
claim seeking service connection for multiple sclerosis.  38 
C.F.R. § 3.156(a).  Accordingly, the claim is reopened. 38 
U.S.C.A. § 5108.  




ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for multiple sclerosis is 
reopened.  To this extent only, the appeal is allowed.  


REMAND

Service connection may be established for a disability from 
disease or injury that was incurred in or aggravated in the 
active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection may also be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Service incurrence or aggravation of multiple sclerosis may 
be presumed if it is manifest to a compensable degree within 
seven years after the veteran's separation from active 
military service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003).  

The veteran's service medical records show that in July 1959, 
he was treated for infectious mononucleosis after developing 
weakness drowsiness, aching muscles and headaches.  He 
complained of swollen lymph glands in the cervical area, 
confusion and blurred vision.  It is his contention that 
these symptoms, which were attributed to mononucleosis, were 
actually the early manifestations of his currently diagnosed 
multiple sclerosis.  He has also argued that the most recent 
VA examination was not conducted by a neurologist and 
therefore the examination was not adequate to evaluate the 
etiology of his disorder.  

The record contains a vast amount of medical evidence 
including contradictory medical opinions regarding the 
etiology of the veteran's multiple sclerosis.  A VA examiner 
has opined that the current disability is not related to the 
veteran's inservice complaints, while two private examiners 
have opined that a relationship exists.  One private examiner 
in a June 2001 letter noted that he had been treating the 
veteran since December 2000, and that the veteran's symptoms 
in service were the initial symptoms of multiple sclerosis.  
He did not indicate if any of the veteran's medical records 
had been reviewed.  Another private examiner reported in 
August 2002 that the veteran's symptoms in 1958 were just as 
likely due to multiple sclerosis as to mononucleosis.  The 
examiner reported that the veteran's medical records were 
reviewed; however, the records were not specifically 
identified.  The VA examiner in August 2001 reviewed the 
claims file and found no relationship between service and the 
current multiple sclerosis.  The examiner is identified as a 
physician, with no indication if he is a specialist in 
neurology.  In addition, subsequent to that examination, 
substantial additional VA records and medical treatises were 
added to the claims file.  The Board finds that the veteran 
should undergo another VA examination to determine the 
etiology of the veteran's current complaints.  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the appellant should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the appellant 
and VA in obtaining that evidence.  As 
part of the notice required under the new 
law, the RO should ask the appellant to 
provide information regarding all medical 
treatment for the disability at issue 
here that has not already been made part 
of the record since service.  The RO 
should assist the appellant in obtaining 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159 (2003).  If 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  
Once obtained, all records must be 
permanently associated with the claims 
folder.

2.  The veteran should be scheduled for a 
VA neurological examination to be 
performed by a board of two board-
certified neurologists who have not 
previously examined him.  The veteran 
must be informed of the potential 
consequences of his failure to report for 
any scheduled examination, and a copy of 
this notification must be associated with 
the claims file.  The claims file and a 
copy of this remand must be made 
available to both examiners in 
conjunction with the examination, and the 
examiners must indicate in the 
examination report(s) that this has been 
accomplished.  The veteran should undergo 
a complete examination and any necessary 
tests should be conducted.  Thereafter 
the examiners should offer an opinion 
with complete rationale as to whether it 
is at least as likely as not that the 
veteran's current diagnosis of multiple 
sclerosis is related to his military 
service, to include his inservice 
treatment diagnosed as mononucleosis in 
1958, and if not, to the extent possible, 
determine when the initial manifestations 
of multiple sclerosis were shown.  Any 
differences of opinion should be 
reconciled by the examiners.  

3.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should re-adjudicate the issue on appeal 
on a de novo basis.  If any benefit 
sought remains denied, a supplemental 
statement of the case (SSOC) should be 
issued, and the appellant should be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further appellate review.  The SSOC must 
contain notice of all relevant actions 
taken on the claim, including a summary 
of the evidence received since the 
issuance of the last SSOC, and applicable 
law and regulations considered pertinent 
to the issues currently on appeal, 
including 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  




Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



